Dismissed and Memorandum Opinion filed August 26, 2004








 
Dismissed and Memorandum Opinion filed August 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00438-CR
NO. 14-04-00439-CR
____________
 
LAWRENCE
ROYCHESTER BEARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
56th District
Galveston
County, Texas
Trial Court Cause Nos. 94CR1215
& 95CR1758 
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notices of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed August 26, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).